221 F.2d 800
UNITED STATES of America, Appellant,v.Amos R. MORIN, Appellee.
No. 14627.
United States Court of Appeals Ninth Circuit.
April 21, 1955.

C. E. Luckey, U. S. Atty., Victor E. Harr. Asst. U. S. Atty., Portland, Ore., for appellant.
Ryan & Pelay, Portland, Ore., for appellee.
DENMAN, Chief Judge.


1
The United States, the appellant litigant in this case, moves for an extension of time to file its brief on appeal on the ground that it has failed for many years to supply sufficient attorneys properly to conduct its litigation in this Court of Appeals. This appears in an affidavit supporting the litigant's motion as follows:


2
"* * * that although the work of the office has expanded throughout the years in proportion to the increase of population, however there has been no corresponding increase in personnel in that over thirty-five years ago there were four Assistant United States Attorneys and there are now the same number of Assistants, exclusive of land condemnation work. In order to keep his regular work in a somewhat current status, he has attempted to prepare the within brief during overtime hours and to that end has worked three to four nights each week over the past thirty days and for three to four hours each night."


3
Suppose the Standard Oil Company of California should move for an extension of time on the same grounds, namely, that for many years it had retained a number of attorneys too small for the proper conduct of its litigation, and they had been too busy in other matters for their client to care for a case in the Court of Appeals? To drop into the vernacular, it is likely that the members of the bar would indulge in coarse laughter, knowing as they do that the United States is not a favored litigant in this court.


4
In denying this motion for an extension of time I fully appreciate and have the highest regard for the earnest night-and-day work of the attorney seeking the extension on behalf of his client. The extension, however, is for his client and not for him.


5
The motion of the United States for extension of time is denied.